Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Kilyk on July 21, 2022.

The application has been amended as follows: 

1.	Device for extracorporeal blood treatment, comprising a hydraulic system that has a plurality of lines and is intended for providing dialysate for a dialysis treatment, and a control system comprising at least one electrical component, the hydraulic system having at least one port for supplying a fluid to the device for extracorporeal blood treatment, wherein
the device for extracorporeal blood treatment has a cooling apparatus for cooling the electrical component or at least one of the electrical components of the control system, which apparatus has at least one heat sink that can be cooled by a fluid and is in thermal contact with at least one electrical component, the cooling apparatus having at least one inlet that is in fluid connection with the port for supplying a fluid, and having at least one outlet and wherein the hydraulic system has a fluid-preparation apparatus having an inlet, the port for supplying a fluid via a fluid line being connected to the inlet of the fluid-preparation apparatus, and a bypass line coming off the supply line, which bypass line is in fluid connection with the drain.
2.	(Cancelled) 
3.	Device for extracorporeal blood treatment according to claim [[2]] 1, wherein the fluid-preparation apparatus has an input chamber for collecting a fluid, the inlet of the fluid-preparation apparatus being an inlet of the input chamber.
4.	Device for extracorporeal blood treatment according to claim [[2]] 1, wherein means for interrupting or adjusting the fluid flow in the supply line are provided downstream of the branch-off of the bypass line from the supply line.
5.	Device for extracorporeal blood treatment according to claim [[2]] 1, wherein the supply line comprises a first portion that connects the port for supplying a fluid to the inlet of the cooling apparatus, and a second portion that connects the outlet of the cooling apparatus to the inlet of the fluid-preparation apparatus.
6.	Device for extracorporeal blood treatment according to claim [[2]] 1, wherein a first portion of the bypass line connects the port for supplying fluid or the supply line to the inlet of the cooling apparatus, the outlet of the cooling apparatus being in fluid connection with a drain via a second portion of the bypass line.
7.	Device for extracorporeal blood treatment according to claim [[2]] 1, wherein means for interrupting or adjusting the fluid flow are provided in the bypass line.
10.	Method for operating [[a]] the device of claim 1 for extracorporeal blood treatment, said method comprising bringing the component 
12.	 Method for operating [[a]] the device of claim 1 for extracorporeal blood treatment, wherein the device for extracorporeal blood treatment providing an operating mode for carrying out a hot-water disinfection of the hydraulic system, in which a fluid heated to a specified temperature flows through at least some of the lines of the hydraulic system, said method comprising during the hot-water disinfection operating mode, cooling the heat sink 

15.	(Cancelled) 

Election/Restrictions
Claims 1, 3-9, and 16 are allowable. The restriction requirement, as set forth in the Office action mailed on March 18, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups II and III is withdrawn.  Claims 10-14, directed to a method of operating the device of claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Ahrens, US 2011/0309019 (of record), while broadly disclosing utilizing a cooling body in contact with fluid to modulate the temperature of electronic devices, does not anticipate or render obvious the novel subject matter of applicant’s invention, namely an extracorporeal device and method where electrical components interface with a cooling apparatus as recited in claim 1, where fluid cooling said electrical component can be used in a downstream fluid-preparation apparatus or bypassed directly to a drain line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779